Citation Nr: 1021750	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.  

4.  Entitlement to service connection for nasal polyps.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

The issues of entitlement to service connection for nasal 
polyps and asthma were denied by the Board in an August 2006 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in April 2008, pursuant to a joint motion, the Court remanded 
the relevant portions of the decision denying service 
connection to the Board for readjudication.  The joint motion 
noted that VA failed in its duty to assist the Veteran by not 
providing the Veteran with an adequate examination for rating 
purposes.  Subsequently, the Board remanded this appeal in 
June 2009 for further evidentiary development.  


FINDINGS OF FACT

1.  The RO's December 1982 decision denying the Veteran's 
claims of service connection for an eye condition, sinusitis, 
and allergic rhinitis was not appealed, and is therefore 
final.  

2.  Evidence received since the December 1982 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for an eye 
condition and it does not raise a reasonable possibility of 
substantiating the claim.

3.  Evidence received since the December 1982 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for sinusitis and it raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran's sinusitis did not manifest during, or as a 
result of, active military service.  

5.  Evidence received since the December 1982 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for chronic allergic rhinitis 
and it raises a reasonable possibility of substantiating the 
claim.  

6.  The Veteran's allergic rhinitis did not manifest during, 
or as a result of, his active military service.  

7.  The Veteran does not suffer from chronic nasal polyps 
that manifested during, or as a result of, his military 
service.  

8.  The Veteran does not have a current diagnosis of asthma 
and there is no evidence of such a disorder during his active 
military service.  


CONCLUSIONS OF LAW

1.  The December 1982 rating decision denying service 
connection for an eye condition, sinusitis and chronic 
rhinitis is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for an 
eye condition remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  New and material evidence has been received and the 
Veteran's claim of entitlement to service connection for 
sinusitis is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

4.  The criteria for establishing entitlement to service 
connection for sinusitis have not been met.  38 U.S.C.A §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

5.  New and material evidence has been received and the 
Veteran's claim of entitlement to service connection for 
allergic rhinitis is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

6.  The criteria for establishing entitlement to service 
connection for allergic rhinitis have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

7.  The criteria for establishing entitlement to service 
connection for nasal polyps have not been met.  38 U.S.C.A §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

8.  The criteria for establishing entitlement to service 
connection for asthma have not been met.  38 U.S.C.A §§ 1101, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
August 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  While this letter was not sent prior to 
the initial decision regarding these claims, the claims were 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed about what 
evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Regarding the Veteran's other claims for service connection, 
a letter sent to the Veteran in November 2002 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of the claims in a September 2006 letter, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett, 
20 Vet. App. at 376.  In any event, because the claims are 
being denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in May 2004, July 2008 and September 2009, and 
VA has obtained these records as well as copies of the 
Veteran's private medical records.  Significantly, neither 
the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Whether New and Material Evidence has been Received

Relevant Laws and Regulations

In March 2003, the RO declined the Veteran's request to 
reopen his claims of entitlement to service connection for an 
eye condition, sinusitis and allergic rhinitis.  Irrespective 
of the RO's actions, the Board must decide whether the 
Veteran has submitted new and material evidence to reopen 
these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Sinusitis and Allergic Rhinitis

The Veteran was originally denied service connection for 
sinusitis and allergic rhinitis in a December 1982 rating 
decision.  The RO noted that while the Veteran had a current 
diagnosis of sinusitis, there was no evidence of chronic 
sinusitis during his military service.  In addition, it was 
noted that while the Veteran was diagnosed with rhinitis in 
1972, there was no evidence of this disability during his 
military service.  Therefore, for the evidence to be material 
in this case, it must address this unestablished fact.  

Since the previous denial of the Veteran's claim, VA has 
received a statement dated October 2002 from a private 
physician with the initials D.A.A.  Dr. A noted that the 
Veteran began having problems with upper respiratory 
infections and his sinuses while he served on an aircraft 
carrier near Vietnam.  Dr. A also indicated that upon 
returning from his service on the aircraft carrier, the 
Veteran developed severe sinus difficulties along with chest 
tightness and shortness of breath.  VA received another 
letter from Dr. D.A.A. dated May 2003.  According to Dr. A, 
he did not doubt that the Veteran had sinus difficulties 
while serving on an aircraft carrier.  

Finally, VA received a statement from a private physician 
with the initials W.C.S. dated July 2003.  According to Dr. 
S, the Veteran was originally treated in his office in August 
1999 with complaints of recurring sinus infections that 
reportedly developed when he returned from Vietnam.  Dr. S 
noted that the Veteran reported working on jet engines, where 
he inhaled jet and diesel fuel.  It was Dr. S's opinion that 
this likely caused his nasal allergies.  

Without making any determinations as to the credibility of 
the above evidence, the Board finds that this evidence 
qualifies as new and material evidence for the purpose of 
reopening the Veteran's claims of entitlement to service 
connection for sinusitis and rhinitis.  As already noted, the 
credibility of the evidence, but not its weight, is to be 
presumed when determining whether new and material evidence 
has been received.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Since the above opinions relate the Veteran's 
sinusitis and his allergic rhinitis to military service, this 
evidence is new and material.  As such, the Veteran's claims 
of entitlement to service connection for sinusitis and 
allergic rhinitis are reopened.  




Eye Disorder

The Veteran was originally denied service connection for an 
eye disorder in a December 1982 rating decision.  The RO 
noted that there was no evidence of this disability during 
the Veteran's military service.  Therefore, for the evidence 
to be material in this case, it must address this 
unestablished fact.  

To date, VA has received no medical evidence suggesting that 
the Veteran suffered from a chronic eye disability during his 
active military service.  In a letter received by VA in June 
2003, the Veteran alleged that he suffered from allergic 
conjunctivitis as a result of his active military service.  
However, this contention was clear at the time of the 
December 1982 rating decision denying the Veteran's claim.  
The Veteran was also afforded a VA examination of the eyes in 
July 2008.  The examiner noted that review of the Veteran's 
claims file revealed no treatment for an eye disorder during 
the Veteran's military service, and the only record of 
treatment since separation was an October 1982 examination 
which was noted to be normal.  Upon examination, the examiner 
concluded that there was no objective evidence of any chronic 
eye condition.  Since this evidence is unfavorable to the 
Veteran's claim, it is not material.  

In summary, VA has received no new evidence since the prior 
denial of the claim suggesting that the Veteran has a chronic 
eye disorder that is related to his military service.  See 38 
C.F.R. § 3.156.  Therefore, VA has received no new and 
material evidence regarding this claim, and the Veteran's 
claim of entitlement to service connection for an eye 
condition, to include allergic conjunctivitis, will not be 
reopened.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claim of 
entitlement to service connection for an eye condition 
remains denied.  



	
Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  
Sinusitis and Rhinitis

The Veteran contends that he is entitled to service 
connection for sinusitis and allergic rhinitis.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that these disorders did not manifest during, or 
as a result of, the Veteran's active military service.  As 
such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that 
the Veteran suffered from a chronic sinus disorder or 
allergic rhinitis during his active military service.  The 
Veteran's service treatment records are silent regarding 
these conditions.  There is evidence of tonsillitis in July 
1966, but there was no mention of a sinus condition or 
rhinitis at this time.  In addition, the Veteran's sinuses, 
nose, mouth and throat were found to be normal during his 
October 1967 separation examination.  Therefore, there is no 
evidence of a chronic sinus condition during the Veteran's 
active military service.   

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records also fail to 
demonstrate that the Veteran has suffered from chronic 
symptomatology of a sinus condition or rhinitis since his 
separation from active duty.  During his January 1972 
enlistment examination with the United States Naval Reserve, 
the Veteran reported that he did not then, nor had he ever, 
suffered from sinusitis or ear, nose or throat trouble.  The 
Veteran did report having hay fever at this time.  The 
Veteran's sinuses, nose, mouth and throat were also found to 
be normal during this examination.  The record also contains 
treatment records from the Oklahoma Allergy Clinic dated 
November 1972.  According to the report, the Veteran had 
sinus drainage and tightness in his chest for many years.  It 
was noted that the Veteran had allergic reactions to grass, 
dust, some mildews and some molds.  The Veteran also had 
slight reactions to milk, vegetable gumes and coffee.  This 
report did not assign a diagnosis of chronic sinusitis or 
allergic rhinitis, and it did not suggest that any of the 
Veteran's symptoms were related to his military service.  

The record also contains a letter from a private physician 
with the initials F.R.B dated June 1982.  According to Dr. B, 
the Veteran had been under his care since January 1968 when 
he was seen for complaints of a persistent sore throat.  
Examination revealed nasal congestion, and the Veteran was 
felt to have chronic pharyngitis due to post-nasal drainage.  
No diagnosis of sinusitis is indicated in Dr. B's letter, and 
it was noted that the Veteran's most recent treatment for 
allergies with Dr. B was in July 1972.  The record also 
contains a letter dated July 1982 from a private physician 
with the initials G.L.W. that indicates that the Veteran was 
treated by the Oklahoma Allergy Clinic in November 1972.  At 
the time of treatment, the Veteran related having sinus 
drainage for four to five years that began upon his return 
from military service.  The letter also demonstrates that the 
Veteran ceased treatment in 1974 with a diagnosis of allergic 
rhinitis.  

The Veteran was afforded a VA examination in October 1982.  
The Veteran reported having sinus drainage since his return 
from Vietnam that he believed was due to allergens he was 
exposed to while in the military.  However, the Veteran 
specifically noted that he had no nasal symptoms while he was 
on active duty.  Examination of the paranasal sinuses 
revealed some muco-periosteal thickening and haziness 
involving the right maxillary antrum that was noted to 
probably be due to sinusitis.  The examiner assigned a 
diagnosis of allergic rhinitis of undetermined etiology.  The 
examiner also diagnosed the Veteran with chronic sinusitis 
that was probably related to nasal allergies.  The examiner 
noted that an opinion could not be offered as to whether 
these conditions were related to military service since there 
was no way to know what the positive reactors would have 
been.  

The record demonstrates that the Veteran continued to seek 
intermittent treatment for nasal congestion.  According to a 
June 1999 treatment record, the Veteran had a sore throat.  
Examination revealed the sinuses to be nontender.  A 
diagnosis of pharyngitis sicca was assigned at this time.  An 
October 1999 treatment record notes that the Veteran was 
treated for his "usual" nasal congestion and a diagnosis of 
allergic rhinitis was assigned.  An October 2002 record from 
the Oklahoma Allergy and Asthma Clinic notes that the Veteran 
had a history of sinusitis.  However, X-rays of the sinuses 
revealed no infection at this time, and no opinion was 
offered suggesting a possible relation to the Veteran's 
history of sinusitis and his military service.  

The record contains a letter dated October 2002 and prepared 
by a private physician with the initials D.A.A.  According to 
the letter, the Veteran began having sinus difficulties and 
upper respiratory infections during his military service in 
October 1964.  The Veteran reported being on an aircraft 
carrier and developing severe sinus difficulties along with 
chest tightness and shortness of breath upon his return from 
Vietnam.  The record contains another letter from Dr. A dated 
May 2003, in which Dr. A indicated that he had no doubt that 
the Veteran had sinus difficulties while on an aircraft 
carrier near Vietnam.  

VA also received a letter from a physician with the initials 
W.C.S. dated July 2003.  According to Dr. S, the Veteran was 
first seen in his office in August 1999 with complaints of 
recurring sinus infections since his return from Vietnam in 
1967.  It was noted that the Veteran was on an aircraft 
carrier and the Veteran reported working on jet engines where 
he was exposed to jet and diesel fuel.  Dr. S opined that 
this most likely caused the Veteran's nasal allergies.  Dr. S 
offered an opinion that the Veteran's allergies were likely 
service-connected.  

The Veteran was afforded a VA examination in May 2004.  
Examination revealed no tenderness over the frontal or 
maxillary sinuses, and there was no swelling or drainage 
noted at this time.  The examiner noted that there was a 0 
percent obstruction with no abnormalities.  A diagnosis of 
chronic sinusitis was assigned, but the examiner opined that 
the Veteran's nasal complaints, including his allergies, were 
less likely than not secondary to his in-service treatment 
for tonsillitis, which resolved upon treatment with 
penicillin.  

The Veteran was afforded an additional VA examination in July 
2008.  The examiner diagnosed the Veteran with intermittent 
sinusitis and rhinitis due to environmental irritants.  The 
examiner noted that the Veteran had no current significant 
abnormality.  The examiner opined that it was less likely 
than not that the Veteran's intermittent sinusitis and 
rhinitis were related to military service.  The examiner 
based this opinion on the fact that there was no evidence of 
a sinus condition or other serious symptoms during military 
service, and, due to the fact that there was little evidence 
of a current chronic rhinosinusitis disorder upon 
examination.  

The Veteran was afforded an additional VA examination in 
September 2009.  The examiner noted that the Veteran did not 
exhibit much in the way of symptoms of rhinosinusitis at the 
time of examination.  The examiner noted that the Veteran had 
boggy nasal mucosa but he was not in nasal distress at this 
time.  The examiner also noted that while the Veteran 
believed he was exposed to fungi during his military service, 
the only confirmed exposure was to Actinomyces.  The examiner 
noted that this is not a fungus, but rather a not uncommon 
saprophytic inhabitant of the human oropharynx.  The examiner 
noted that to the best of her knowledge, Actinomyces has not 
been implicated in chronic rhinosinusitis.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for sinusitis 
or allergic rhinitis.  The Veteran's service treatment 
records do not suggest that the Veteran sought treatment for 
a sinus condition or other nasal symptoms during his active 
military service, and the Veteran confirmed this fact during 
his October 1982 VA examination.  In addition, the May 2004 
VA examiner opined that it was less likely than not that the 
Veteran's nasal complaints were secondary to his in-service 
tonsillitis.  The July 2008 VA examiner further opined that 
the Veteran's sinusitis and rhinitis were less likely than 
not due to military service due to the absence of medical 
evidence for such a disorder during military service.  The 
September 2009 VA examiner also found little evidence of a 
current chronic disability, and noted that there is no known 
association between rhinosinusitis and the organism 
Actinomyces.  The record contains no other credible medical 
evidence suggesting a link between the Veteran's sinusitis or 
allergic rhinitis and his military service.  

The Board recognizes that Dr. D.A.A. suggested that the 
Veteran began having respiratory infections and sinus 
difficulties during his military service in October of 1964.  
However, this conclusion appears to be based on the Veteran's 
own testimony, as Dr. A cited no actual evidence in support 
of this conclusion.  A medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Furthermore, medical opinions premised 
upon an unsubstantiated account of a veteran are of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  Dr. A also failed to address the complete 
lack of medical evidence in support of this assertion.  

The Board also recognizes that Dr. A indicated in May 2003 
that he did not doubt that the Veteran had sinus difficulties 
while on an aircraft carrier near Vietnam.  However, this 
opinion is of no probative value, as Dr. A simply provided 
his personal opinion with no discussion as to why or how he 
reached this determination.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  In addition, the Veteran clearly 
indicated in his October 1982 that he did not have any nasal 
symptoms during his time on an aircraft carrier, but rather, 
that they began after his discharge from active duty.  It 
appears that Dr. A based his opinion on an inaccurate 
representation of the facts, and a medical opinion based upon 
an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board 
does not find the opinions of Dr. A to be credible.  

Likewise, the Board does not find the opinion of Dr. W.C.S. 
to be credible.  Dr. S indicated that the Veteran was first 
treated in August 1999 with complaints of recurring sinus 
infections since his return from Vietnam in 1967, and Dr. S 
opined that the Veteran's reported exposure to jet and diesel 
most likely caused his nasal allergies.  Dr. S offered an 
opinion that the Veteran's allergies were likely service-
connected.  However, Dr. S did not cite any underlying 
evidence or data in support of this conclusion, and the 
record does not reflect that the Veteran was exposed to jet 
or diesel fuel.  As noted above, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black, 5 Vet. App. at 180.  

The Veteran has also submitted a number of lay statements and 
other evidence in support of his claim.  In October 2002, VA 
received a number of statements from individuals who knew the 
Veteran around the time of his military service.  According 
to these letters, the Veteran experienced sinus problems, 
allergies and asthma upon his return from military service.  
However, while this evidence supports the Veteran's reports 
of symptoms after his separation from military service, it 
does not suggest that the Veteran's sinus condition or 
allergies developed during, or as a result of, active 
military service.  As such, these statements do not 
demonstrate entitlement to service connection.  The record 
also contains a letter from the Veteran's wife dated February 
2004.  This letter notes the severity of the Veteran's 
symptoms since 1982 - the year the Veteran's wife met the 
Veteran.  However, this evidence is not probative to the 
Veteran's claim, as the issue of whether or not the Veteran 
has suffered from nasal symptoms after military service is 
not in dispute.  The February 2004 statement fails to 
demonstrate any relationship between the Veteran's 
symptomatology and his military service.  As such, this 
statement is not probative.  

The Veteran has also submitted a number of articles relating 
fungi and sinusitis.  One of the articles notes that most 
incidents of chronic sinusitis develop as a result of fungal 
infections.  However, the issue is not whether certain types 
of fungi may result in sinusitis or other respiratory 
conditions.  This article fails to suggest that the Veteran 
was exposed to such species of fungi during his military 
service or that he himself developed sinusitis during, or as 
a result of, his military service.  There is no evidence of a 
sinus condition during the Veteran's military service, and 
the only confirmed exposure during the Veteran's military 
service is Actinomyces, which is not mentioned in the 
articles provided by the Veteran and was noted to not be a 
fungus by the September 2009 VA examiner.  This evidence does 
not support the Veteran's claim

The Board recognizes that the Veteran believes he was exposed 
to a multitude of different fungi and toxins during his 
military service that resulted in his sinusitis.  However, VA 
has yet to receive any evidence in support of this 
allegation.  The Veteran is also not competent, as a lay 
person, to provide an opinion regarding the etiology of his 
sinusitis.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

As a final matter, the Board notes that the Veteran has 
argued in a number of statements, including one dated March 
2004, that he was a combat Veteran and that VA must accept 
his lay testimony regarding his claimed disabilities.  
However, the Board notes that the evidence does not 
demonstrate that the Veteran saw combat during his military 
service during the Vietnam era.  The mere fact that the 
Veteran was present on a naval vessel does not demonstrate 
that the Veteran witnessed combat during his active military 
service.  The Veteran's DD-214 does not indicate that the 
Veteran received any medals or commendations to suggest that 
he witnessed combat during his military service.  

Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for sinusitis and rhinitis 
must be denied.

Nasal Polyps

The Veteran contends that he is entitled to service 
connection for nasal polyps.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for this 
disorder.  

The Veteran's service treatment records are silent regarding 
treatment for nasal polyps.  According to the Veteran's 
October 1967 release from active duty examination, the 
Veteran's nose and sinuses were normal.  There was no mention 
of nasal polyps.  Therefore, there is no evidence of this 
disorder during the Veteran's military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has not suffered from this disability since his 
separation from active duty.  According to the Veteran's 
January 1972 Naval Reserve examination, the Veteran's nose 
and sinuses were still normal at this time.  There is no 
other evidence of record suggesting that the Veteran suffered 
from nasal polyps until 1986.  The record contains private 
treatment records from a private physician with the initials 
R.A.D.  According to a record dated May 1986, the Veteran had 
benign nasal polyps on the right side of his nose.  The 
Veteran reported being told 10 years earlier that he had 
nasal polyps but there is no evidence of this in the record.  
The polyps were removed.  A large nasal polyp was removed 
from the left side of the Veteran's nose in May 1989.  A 
small polyp was removed from the left side of the nose in 
December 1991 as well.  However, records from April 1993 and 
May 1994 indicate that there was no further evidence of nasal 
polyps upon examination.  Dr. D noted in an October 1999 
record that physical examination of the nasal canal again 
revealed no polyps.  There is no further evidence of nasal 
polyps in the record.  

The Veteran was afforded a VA examination in July 2008.  The 
examiner concluded that the Veteran did not have any nasal 
polyps at the time of examination.  The Veteran was afforded 
an additional VA respiratory examination in September 2009.  
Again, there was no evidence of nasal polyps at the time of 
examination.  The examiner concluded that there was no 
evidence of record to confirm that the Veteran's nasal polyps 
developed while on active duty.  The examiner indicated that 
there was no evidence of a nasal polypectomy until the 1980s 
and that pharyngitis and tonsillitis do not cause nasal 
polyps.  The examiner also explained that while the Veteran 
believed he was exposed to a fungus during military service, 
he was actually found to have been exposed to Actinomyces, 
which is not a fungus but rather a not uncommon saprophytic 
inhabitant of the human oropharynx.  Finally, the examiner 
noted that she knew of no relationship between chronic 
rhinosinusitis and the development of nasal polyps.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for nasal 
polyps.  The Veteran's service treatment records do not 
reflect that the Veteran suffered from nasal polyps during 
his military service.  In fact, the first evidence of record 
suggesting that the Veteran suffered from nasal polyps is 
from May 1986 - approximately 19 years after the Veteran's 
separation from active duty.  When considering whether or not 
to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for nasal polyps for approximately 19 years after 
separation from service tends to establish that the Veteran 
has not suffered from chronic symptomatology of this disorder 
since his separation from active duty.  The Board recognizes 
that the Veteran reported a history of nasal polyps for the 
past 10 years in May 1986, but there is no objective evidence 
in support of this claim.  Regardless, this still would have 
been approximately 9 years after the Veteran's separation 
from active duty.  

In addition, the July 2008 and September 2009 VA examiners 
found no evidence to suggest that the Veteran currently 
suffers from nasal polyps.  In fact, the last evidence of 
this disorder in the record is from December 1991.  There 
must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a current medical diagnosis of nasal 
polyps, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

Finally, the September 2009 VA examiner concluded that there 
was no evidence linking the Veteran's nasal polyps to 
military service.  The examiner also concluded that the 
Veteran did not suffer from a fungal infection during his 
military service, and that nasal polyps do not arise as a 
result of pharyngitis, sinusitis, or tonsillitis.  Therefore, 
the preponderance of the evidence in this case demonstrates 
that the Veteran is not entitled to service connection for 
nasal polyps.  

The Board recognizes that the Veteran believes that he 
suffers from chronic nasal polyps as a result of his military 
service, to include as due to exposure to jet fuel, dust and 
fungi.  However, as a lay person, the Veteran is not 
competent to offer such a medical conclusion.  See Routen, 
10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The Veteran's opinion regarding the etiology of 
his resolved nasal polyps is of no probative value.  
Furthermore, there is simply no credible evidence of record 
supporting the Veteran's claim that his prior history of 
nasal polyps was due to exposure to chemical or organic 
agents.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for nasal polyps must be denied.

Asthma

The Veteran contends that he is entitled to service 
connection for asthma.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from chronic asthma.  As such, 
service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from asthma during his active military 
service.  A July 1966 record demonstrates that the Veteran 
suffered from tonsillitis during his military service.  He 
was placed on penicillin, and this condition apparently 
resolved, since the Veteran was found to have a normal mouth 
and throat during his October 1967 removal from active duty 
examination.  The Veteran's chest and lungs were also found 
to be normal during this examination and there was no 
diagnosis of asthma.  Therefore, there is no evidence of 
asthma during the Veteran's active military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service medical records indicate that the 
Veteran has not suffered from symptoms of asthma since his 
separation from active duty.  According to a January 1972 
Naval Reserve examination, the Veteran's lungs and chest were 
normal.  The Veteran also indicated in his report of medical 
history associated with this examination that he did not 
suffer from ear, nose or throat trouble, sinusitis, asthma, 
or shortness of breath.  

The record also contains an allergy test from the Oklahoma 
Allergy Clinic dated November 1972.  According to the report, 
the Veteran had sinus drainage and tightness in his chest for 
many years.  It was noted that the Veteran had allergic 
reactions to grass, dust, some mildews and some molds.  The 
Veteran also had slight reactions to milk, vegetable gumes 
and coffee.  This record contains no evidence of a diagnosis 
of asthma and it does not suggest that any of the Veteran's 
symptoms are in any way related to his active military 
service.  

The record also contains a letter from a private physician. 
with the initials F.R.B. dated June 1982.  Dr. B noted first 
treating the Veteran in January 1968.  The Veteran was seen 
with complaints of a persistent sore throat, and examination 
revealed lymphoid hypertrophy, nasal congestion and normal 
vocal cords.  Dr. B diagnosed the Veteran with chronic 
pharyngitis due to post-nasal drainage.  Dr. B also indicated 
that the Veteran was started on hyposensitization for his 
allergies in August 1971, and this therapy was continued 
until July 1972.  There was no mention of asthma by Dr. B.  

The record also contains a letter from the Oklahoma Allergy 
Clinic dated July 1982.  This letter notes that the Veteran 
was first treated by this clinic in November 1972 with 
complaints of sinus drainage and tightness in the chest for 
the past 4 to 5 years.  The Veteran was diagnosed with 
allergic rhinitis, but again, there was no mention of asthma.  

The Veteran was afforded a VA examination in October 1982.  
Examination of the respiratory system revealed clear breath 
sounds throughout with no rales or rhonchi.  An associated 
radiographic report notes that the Veteran's heart was of 
normal size and his lungs were well expanded and clear with 
no acute or confluent infiltrates.  The examiner diagnosed 
the Veteran with allergic type vasomotor rhinitis and chronic 
sinusitis that was believed to be related to nasal allergies.  

Subsequent treatment records also fail to suggest that the 
Veteran was diagnosed with asthma following his separation 
from active duty.  According to a June 1999 record signed by 
a private physician with the initials D.G.P. the Veteran's 
chest was clear to auscultation and percussion.  The first 
medical evidence of record referring to asthma is an October 
2002 report from the Oklahoma Allergy and Asthma Clinic.  
According to the report, the Veteran had a history of mild 
intermittent asthma with upper respiratory infections.  
However, the record contains no prior medical evidence to 
confirm that the Veteran did in fact suffer from a history of 
asthma.  

The Veteran was afforded a VA respiratory examination in 
September 2009.  The examiner noted that the Veteran carried 
a diagnosis of asthma.  However, upon examination, there were 
no symptoms of asthma.  A pulmonary function test (PFT) was 
also performed, but none of the findings were consistent with 
asthma.  When questioned during the examination, the Veteran 
denied wheezing, coughing or triggers that made him dyspneic.  
He also denied having ever taken inhalers and he did not 
remember when he was first told he had asthma.  The examiner 
concluded that the Veteran did not suffer from asthma and the 
examiner noted that pharyngitis and/or tonsillitis did not 
cause asthma.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for asthma.  
The Veteran's service treatment records are silent regarding 
this disorder.  In fact, the first evidence of a diagnosis of 
asthma is from October 2002, which is approximately 35 years 
after the Veteran's separation from active duty.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson, 12 Vet. App. 
at 459 (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of asthma 
for approximately 35 years after separation from service 
tends to establish that the Veteran has not had chronic 
symptomatology of asthma since his separation from active 
military service.  

In addition, the September 2009 VA examiner performed an 
examination on the Veteran, including a PFT, and concluded 
that the Veteran did not actually suffer from asthma.  There 
must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of asthma, the Board 
must deny the Veteran's claim.  See Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers 
from asthma.  However, as a lay person, the Veteran is not 
competent to diagnose himself with a medical condition, or, 
offer an opinion regarding etiology.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's testimony diagnosing himself with asthma 
is not a competent medical diagnosis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for asthma must be denied.


ORDER

New and material evidence having not been received, the 
Veteran's claim of service connection for an eye condition 
remains closed.  

New and material evidence has been received, and the 
Veteran's claim of service connection for sinusitis is 
reopened.  

Entitlement to service connection for sinusitis is denied.  

New and material evidence has been received and the Veteran's 
claim of service connection for rhinitis, to include as due 
to fungus exposure, is reopened.  

Entitlement to service connection for rhinitis, to include as 
due to fungus exposure, is denied.  

Entitlement to service connection for nasal polyps is denied.  

Entitlement to service connection for asthma is denied.  



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


